Exhibit 99.01 General Employment Enterprises, Inc., Oakbrook Terrace Tower, Suite 2200, Oakbrook Terrace, IL60181, (630) 954-0400 FOR IMMEDIATE RELEASE: July 31, 2009 COMPANY: General Employment Enterprises, Inc. CONTACT: Ronald E. Heineman Chief Executive Officer and President Phone: (630) 954-0416Fax: (630) 954-0595 E-mail: invest@genp.com General Employment Enterprises, Inc. Reports Third Quarter Results General Employment Enterprises, Inc. (NYSE Amex: JOB) reported consolidated net revenues for the quarter ended June 30, 2009 of $2,520,000, compared with consolidated net revenues of $3,622,000 reported for the same period last year.It was the third quarter of the Company’s 2009 fiscal year.Contract service revenues for the quarter were $1,490,000, down 17% from the same period last year. Placement service revenues of $1,030,000 decreased 43% from last year. The Company had a net loss of $2,295,000 or $.44 per share, in the third fiscal quarter of this year, compared with a net loss of $582,000, or $.11 per share, in the third quarter last year. As of June 30, 2009, the Company recorded the sale of 7,700,000 newly-issued shares of common stock to PSQ, LLC for $1,925,000 in cash, pursuant to a Securities Purchase and Tender Offer Agreement that had been entered into by the Company on March 30, 2009.The net proceeds to the Company from the share issuance, after deducting related costs, were $1,432,000.In connection with the completion of the sale of shares, the Company’s Chairman, Chief Executive Officer and President (the “former CEO”) resigned from those positions and his employment agreement with the Company was replaced by a new consulting agreement.Under the consulting agreement, the Company is obligated to make monthly payments over a five-year period and to issue 500,000 newly-issued shares of common stock to the former CEO.As of June 30, 2009, the Company recorded additional compensation expense under the consulting agreement in the amount of $1,125,000, which is included in selling, general and administrative expenses on the consolidated statement of operations. The third quarter results also include a provision for the cost of closing branch offices of $350,000.During the period, the Company consolidated eight branch offices in three metropolitan areas. Excluding the provision for additional compensation and the provision for the cost of closing offices, the Company’s net loss for the third quarter was $820,000, or $.16 per share. Commenting on the Company's performance, Ronald E. Heineman, CEO and President said, “On July 1st we implemented a major restructuring of General Employment’s corporate and field operations.This strategic restructuring will provide us with a stable platform for future growth.The $1,475,000 of one-time restructuring charges in June did not require the use of cash.I am looking forward to reporting on our progress in the future.” Nine Months Results For the nine months ended June 30, 2009, the Company had a net loss of $4,159,000, or $.81 per share, compared with a net loss of $1,332,000, or $.26 per share, for the same period last year. Consolidated net revenues for the nine month period were $7,879,000, down 31% compared with $11,475,000 last year. Business Information General Employment provides professional staffing services, and specializes in information technology, accounting and engineering placements. The Company's business is highly dependent on national employment trends in general and on the demand for professional staff in particular. Because long-term contracts are not a significant part of the Company's business, future results cannot be reliably predicted by considering past trends or by extrapolating past results. Some of the factors that could affect the Company's future performance include, but are not limited to, general business conditions, the demand for the Company's services, competitive market pressures, the ability of the Company to attract and retain qualified personnel for regular full-time placement and contract assignments, the possibility of incurring liability for the Company's business activities, including the activities of contract employees and events affecting its contract employees on client premises, and the ability of the Company to attract and retain qualified corporate and branch management. Forward-Looking Statements The statements made in this press release which are not historical facts are forward-looking statements.Such forward-looking statements often contain or are prefaced by words such as “will” and “expect.” As a result of a number of factors, our actual results could differ materially from those set forth in the forward-looking statements. Certain factors that might cause our actual results to differ materially from those in the forward-looking statements include, without limitation, those factors set forth under the heading “Forward-Looking Statements” in our annual report on Form 10-KSB for the fiscal year ended September 30, 2008, and in our other filings with the SEC. General Employment is under no obligation to (and expressly disclaims any such obligation to) and does not intend to update or alter its forward-looking statements whether as a result of new information, future events or otherwise. GENERAL EMPLOYMENT ENTERPRISES, INC.
